                      Case 1:07-cr-00132-SPW Document 61 Filed 01/07/21 Page 1 of 7
                                       United States District Court
                                        DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                      AMENDED JUDGMENT IN A CRIMINAL CASE
                                                                               (For Revocation of Probation or Supervised Release)

 V.                                                                            Case Number: CR 07-132-BLG-SPW-I


 MERVIN LEROY SMALL                                                            USM Number: 21784-047
 Date of Onginal Judgment or Last Amended Judgment:                            Steven C. Babcock
 4/13/2020
 Reason for Amendment:                                                         Defendant's Alloniey

 S    Correction of sentence on remand (18 U.S.C. 3742(0(1) and (2))      □    Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or
                                                                               3583(e))
 □    Reduction ofSentcnce for Changed Circumstances                      □    Modification of imposed Term of Imprisonment for Extraordinary and
      {Fed.R.Crim.P.35(b))                                                     Compelling Reasons (18 U.S.C.         3582(c)(l))
 □    Correction of Senlence by Sentencing Court (Fed.R.Crim.P.36)        □    Modification of Imposed Term of Imprisonment for Retroactive
                                                                               Amendment(s) top the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
 □    Correction of Sentence for Clerical Mistake (Fed.R.Crim.P.36)       □    Direct Motion to District Court Pursuant      □     28 U.S.C. § 2255 or
                                                                                     □     18 U.S.C. § 3559(c)(7)
                                                                          □    Modification of Restitution Order (18 U.S.C. § 3664)


THE DEFENDANT:
 0     admitted guilt to violation of condition(s)                                         of the term of supervision.
 □     was found in violation of condition(s)                                              after denial of guilt.

The defendant is adjudicated guilty of these violations:

  Violation Number                                            Nature of Violation                                              Violation Ended
                                                             Failure lo work regularly                                               1/24/20
                                             Unauthorized possession of a device with internet access                                1/30/20
                                                   Unauthorized possession of a camera phone                                         1/30/20
                                            Possession of materials depicting sexually explicit conduct                              1/30/20


The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.



         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.




 Last Four Digits of Defendant's Soc. Sec. 6345                                                         January 7, 2021
                                                                                              Date of Imposition of Judgment

 Defendant's Year of Birth: 1969
                                                                                                      Signature of Judge

 City and State of Defendant's Residence:                                                             Susan P. Walters
 Billings, Montana                                                                              United States District Judge
                                                                                                  Name and Title of Judge

                                                                                                        Januai"y 7, 2021
                                                                                                              Date
Case 1:07-cr-00132-SPW Document 61 Filed 01/07/21 Page 2 of 7
Case 1:07-cr-00132-SPW Document 61 Filed 01/07/21 Page 3 of 7
Case 1:07-cr-00132-SPW Document 61 Filed 01/07/21 Page 4 of 7
Case 1:07-cr-00132-SPW Document 61 Filed 01/07/21 Page 5 of 7
Case 1:07-cr-00132-SPW Document 61 Filed 01/07/21 Page 6 of 7
Case 1:07-cr-00132-SPW Document 61 Filed 01/07/21 Page 7 of 7
